Citation Nr: 0921111	
Decision Date: 06/05/09    Archive Date: 06/16/09	

DOCKET NO.  06-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from December 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The Veteran's motion for an 
advance upon the docket was granted in May 2009.  The case is 
now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or appealed.  

2.   There were no complains, findings, treatment or 
diagnosis for hearing loss or tinnitus or head or ear injury 
at any time during service, there is no evidence that the 
Veteran has ever been clinically treated or evaluated for 
either problem at any time since service separation, the 
Veteran has not argued a continuity of symptoms since service 
separation, and there is no competent clinical diagnosis of 
hearing loss for VA purposes or tinnitus at present. 



CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103 (a), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts  to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in March 2005, 
prior to the issuance of the rating decision now on appeal 
from October 2005.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The Veteran did not list any private medical 
treatment with respect to either of his claimed disabilities 
at any time during or subsequent to service.  The Veteran did 
not complete and return any medical releases for VA to 
attempt to collect records on his behalf, and he submitted no 
medical evidence or opinions in support of his claims.  
Service medical records were collected for review.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this appeal for a VA 
examination with a review of the record and a request for 
clinical opinions consistent with VCAA at 5103A(d).  However, 
in the absence of any competent medical evidence which shows 
a valid diagnosis of hearing loss of either ear or tinnitus 
at any time during or subsequent to service, or any objective 
evidence of injury or disease in service which might 
reasonably be attributable to hearing loss and tinnitus at 
present, VA has no obligation to provide the Veteran with 
such examination.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss) which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished merely 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000, and 4, 000 Hertz (cycles per seconds is 40 
decibels or greater, or when the auditory thresholds for at 
least 3 of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Analysis:   The Veteran filed his first and only claim for 
service connection, for hearing loss and tinnitus, in March 
2005, at 79 years of age, some 59 years after he was 
separated from service.  His only written argument in support 
of his claim was that he was exposed to acoustic trauma 
during service aboard ship.  In his formal claim, he referred 
only to military medical records and did not indicate that he 
had ever sought or required any form of medical treatment or 
evaluation for hearing loss or tinnitus at any time during or 
subsequent to service.  He submitted no medical records of 
any kind, no private audiometric examination, no objective 
evidence that he has hearing loss for VA purposes or 
tinnitus, and no clinical opinion that current hearing loss 
and tinnitus (if extant) were attributable to incidents of 
military service some 60 years earlier.  

The service medical records are entirely silent for any 
complaints, findings, treatment or diagnosis for hearing loss 
or tinnitus or any form of injury or disease which might 
possibly result in hearing loss or tinnitus.  Physical 
examination reports for both enlistment in 1943 and 
separation in 1946 note that hearing was normal by whispered 
and spoken voice.  The Veteran's personnel record indicates 
that he served in the US Navy as a Quartermaster and that he 
did have service aboard ship in the Pacific Theater.  

The Veteran's claims for service connection for hearing loss 
and tinnitus must be denied in the absence of any competent 
medical evidence or opinion which shows that he has a current 
diagnosis of hearing loss for VA purposes at present and in 
the complete absence of any objective medical or other 
evidence which shows that he had hearing loss or tinnitus at 
any time during service or for some 60 years following 
service separation.  

Although it is understood that lay persons are able to offer 
their own reports of subjective symptoms such as loss of 
hearing or ringing of the ears, the Veteran is not shown to 
have the requisite medical expertise to provide a competent 
clinical opinion that hearing loss and tinnitus first claimed 
in 2005 is causally attributable to incidents or acoustic 
trauma of military service some 60 years earlier.  Espiritu 
v. Derwinski, 4 Vet. App. 492, 494-495 (1992).  At no time 
during the pendency of the appeal has the Veteran actually 
alleged or argued that he has had a continuity of hearing 
loss and tinnitus during and subsequent to service 
separation.  

The Veteran was properly notified of the evidence necessary 
to substantiate his claims immediately after receipt of his 
claim.  The evidence necessary to substantiate these claims 
would be a competent clinical examination report showing that 
he has tinnitus and hearing loss for VA purposes in 
accordance with 38 C.F.R. § 3.385, including a competent 
medical opinion that current hearing loss and tinnitus is 
factually and causally attributable to acoustic trauma or 
other injury or disease during military service in the 
1940's, as opposed to such causal factors occurring over the 
60 years after he was separated from service and/or his 
advancing age.  



ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


